Citation Nr: 1717317	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for cervical radiculopathy, right upper extremity.  

4.  Entitlement to service connection for cervical radiculopathy, left upper extremity.  

5.  Entitlement to service connection for lumbar radiculopathy, right lower extremity.  

6.  Entitlement to service connection for lumbar radiculopathy, left lower extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1953 to November 1957.  His primary duties were as a lineman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the VA RO in San Juan, the Commonwealth of Puerto Rico. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2009, the Board denied the Veteran's claim of service connection for a cervical spine disability.

2.  Evidence associated with the record since the Board's September 2009 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for back disability. 

3.  In September 2009, the Board denied the veteran's claim of service connection for a lumbar spine disability.

4.  Evidence associated with the record since the Board's September 2009 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability. 

5.  Cervical radiculopathy in the upper extremities was first manifested many years after service, and the preponderance of the competent evidence is against a finding that it is in any way related to the Veteran's service.  

6.  The preponderance of the competent evidence is against a finding that cervical radiculopathy in the upper extremities is proximately due to or has been aggravated by a disability for which service connection has already been established.  

7.  Lumbar radiculopathy in the lower extremities was first manifested many years after service, and the preponderance of the competent evidence is against a finding that it is in any way related to the Veteran's service.  

8.  The preponderance of the competent evidence is against a finding that lumbar radiculopathy in the lower extremities is proximately due to or has been aggravated by a disability for which service connection has already been established.  


CONCLUSIONS OF LAW

1.  The Board's September 2009 decision, which denied the Veteran's application to reopen a claim of entitlement to service connection for a cervical spine disability, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2009).
2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Board's September 2009 decision, which denied the Veteran's claim of entitlement to service connection for a lumbar spine disability, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2009).

4.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Cervical radiculopathy, right upper extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for secondary service connection for cervical radiculopathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).  

7.  Cervical radiculopathy, left upper extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

8.  The criteria for secondary service connection for cervical radiculopathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).  

9.  The claimed lumbar radiculopathy, right lower extremity, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  
10.  The criteria for secondary service connection for lumbar radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).  

11.  Lumbar radiculopathy, left lower extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

12.  The criteria for secondary service connection for lumbar radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In December 2010, the VA appropriately notified the Veteran of the information and various types of evidence needed to substantiate and complete his claims.  The VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  

In March 1992 and November 2011, it was noted that the Veteran's service records had been destroyed in a 1973 fire at the National Personnel Records Center.  In addition, it was noted that there were no records available from the United States Army Surgeon General's Office pertaining to the Veteran.  Under such circumstances, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with that duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Veteran has not identified any outstanding information or evidence which could be available to substantiate any of his claims.  In addition, there is no evidence of any VA error in notifying or assisting the Veteran in the development of those claims.  Therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that his cervical spine disability, lumbar spine disability, cervical radiculopathy, and lumbar radiculopathy are the result of an injury in service when he fell from a utility pole.  In the alternative, he contends that those disabilities are due to or have been aggravated by his service-connected arthritis of the left shoulder and left knee.  Therefore, he maintains that service connection is warranted on a direct, presumptive, or secondary basis.  However, after carefully considering his claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his claimed disabilities of cervical or lumbar spines or any associated radiculopathy.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the presence of any chronic, identifiable cervical or lumbar spine disability or any cervical or lumbar radiculopathy uncorroborated by the evidence in or shortly after the Veteran's service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(2016). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(2016). 

For certain disabilities, such as organic diseases of the nervous system, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2016).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2016).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).  Temporary or intermittent flare-ups of a nonservice-connected disease or injury are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a cervical spine disability or for a lumbar spine disability.  Service connection for a cervical spine disability was initially denied by the RO in October 1992, and numerous applications to reopen that claim have been denied by the VA, most recently by the Board in September 2009.  An RO rating decision denying service connection for a lumbar spine disability was also confirmed by the Board in September 2009.  The Veteran was notified of each of those decisions, as well as his right to appeal to the United States Court of Appeals for Veteran's Claims (Court).  However, he did not file a timely appeal with the Court; and, therefore, the Board's September 2009 decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Cervical Spine

In September 2009, when the Board denied the Veteran's application to reopen a claim of service connection for a cervical spine disability.  The Board found that while the evidence was new, it did not contain an opinion as to the etiology of the Veteran's spine disorder, nor did it address the critical inquiry of whether the Veteran's cervical spine disorder was related to his period of active duty.  Therefore, the Board concluded that the additional evidence was not material.  Because the additional evidence was not new and material, the Board found the additional evidence insufficient to reopen the claim.  

In November 2010, the Veteran filed an application to reopen his claims of service connection for disabilities of the cervical and lumbar spines.  He also filed claims of entitlement to service connection for cervical radiculopathy of the upper extremities and lumbar radiculopathy of the lower extremities.   

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

In support of his application to reopen his claim of service connection for a cervical spine disorder, the Veteran submitted several written statements, as well as additional medical records and reports.  The Veteran's assertions are not sufficient to reopen the claim because, as a lay person, he is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  

Relevant evidence added to the record since the Board's September 2009 decision consisted of records reflecting the Veteran's treatment at the Santa Maria Physiatric Center from January 2009 through March 2017; statements from L. M. M., M.D., dated in May 2010 and December 2010; opinions from D.E.C., M.D., dated in April 2010, March 2011, and May 2013; a May 2010, statement from L. R., a fellow parishioner at the Veteran's church; the report of a VA examination performed in March 2011; and a January 2017 statement from M. P., M.D.  

Drs. D. E. C. and L. M. M. opined that the Veteran's cervical spine and lumbar spine disabilities had their onset in or a result of service or that they were proximately due to or had been aggravated by the Veteran's service-connected degenerative joint disease of the left shoulder and left knee.  However, those opinions were not supported by any rationale from either examiner.  Moreover, they were essentially cumulative or duplicative of opinions that Veteran had submitted in August 1997, April 1998, and March 2006.  Nevertheless, in March 2011, the Veteran was examined by the VA to determine the nature and etiology of any cervical spine disability found to be present.  

The March 2011 VA examination was conducted by a physician who specialized in physical medicine and rehabilitation.  He considered the opinions of Dr. C and Dr. M. cited above.  The VA examiner noted that the Veteran had osteoarthritis which was consistent with the aging process than with any incident in service of any service-connected disability.  Unlike Dr. C. and Dr. M., the VA examiner reviewed the Veteran's claims file prior to rendering his decision.  That review rendered the VA examiner's opinion more full and complete than the reports from Dr. C. and Dr. M. associated with the Veteran's treatment many years after service.  Therefore, the Board finds the VA examiner's opinion more probative than those of Dr. C. and Dr. M.  

In light of the foregoing discussion, the Board concludes that while the additional may be new, it is not material.  The record remains negative for a well-supported nexus opinion that the Veteran's cervical spine disability is related to service, either directly, presumptively, or on a secondary basis.  Absent new and material evidence, the Veteran does not meet the criteria to reopen a claim of service connection for a cervical spine disorder.  

The Lumbar Spine

In September 2009, when the Board denied the Veteran's claim of service connection for a lumbosacral spine disability, the relevant evidence on file showed that the Veteran's lumbosacral spine disability had first been manifested in 1992, many years after his separation from the service.  Although the Veteran's service treatment records were unavailable due to the 1973 fire, there was no competent evidence of continuing symptomatology after service or competent evidence of a nexus to service.  As noted above, that decision became final.

Evidence added to the record since September 2009 shows that the Veteran continues to receive treatment for a low back disability, variously diagnosed as osteoarthritis, discogenic low back pain, and lumbar radiculopathy.  However, there remains no competent evidence of such a disorder prior to 1992 or competent evidence of a nexus to service.  In April and May 2010, May 2013, Dr. D. E. C. and Dr. L. M. M. suggested that the Veteran's low back disability was related to service or to his service-connected disorders of the left shoulder and left knee.  While such evidence is new in the sense that it has not been before the VA previously, it is not material, as it is essentially cumulative in nature.  The record continues to be negative for any competent evidence, such as evidence of a chronic, identifiable low back disorder prior to 1992.  Indeed, Dr. C. acknowledges that his opinion is based on a history rendered by the Veteran and that the Veteran's claims cannot be fully corroborated, given the absence of his service treatment records.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Finally, the opinion of the March 2011 VA examiner is against the claim of entitlement to service connection for a lumbar spine disability.  

As above, the Board concludes that while the additional evidence may be new, it is not material.  The record remains negative for a well-supported nexus opinion that the Veteran's lumbar spine disability is related to service, either directly, presumptively, or on a secondary basis.  Absent new and material evidence, the Veteran does not meet the criteria to reopen a claim of service connection for a lumbar spine disorder.  

Cervical and Lumbar Radiculopathy

Although the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center, statements from former fellow service members tend to corroborate his contentions show that he was hospitalized in service after falling from a telephone pole.  The current evidence also shows that he has current diagnoses of cervical and lumbar radiculopathy.  The question, then, is whether there is a nexus between the injury in service and the current radiculopathy.  After reviewing the evidence in light of the applicable law and regulations, the Board finds that the preponderance of the evidence is against such a nexus.  

The competent evidence of record shows that from December 1976 through October 1983, the Veteran first complained of pain, numbness, paresthesia, and/or a loss of sensation in his upper and lower extremities during treatment at Saint Luke's Episcopal Hospital and at the VA.  During VA treatment in June 1978, the Veteran complained of numbness in his right lower extremity.  Numbness and paresthesia of the left lower extremity was first manifested in August 1980.  In October 1983, the Veteran reported right upper extremity pain from his shoulder to his fingers.  

In February 1991, C. G., M.D., reported that X-rays of the Veteran's cervical and thoracic spines revealed no bone or joint lesions.  

During a VA examination in April 1992, a neurologic evaluation was normal, and in May 1999, VA x-rays of the lumbar spine were essentially normal.  

In May 1996 O. O., M.D., reported that he had been treating the Veteran since 1989 and that in 1990, he had developed upper back pain, diagnosed as cervical myositis.  Dr. O. suggested that the cervical myositis was the result of injuries the Veteran sustained when he fell from the telephone pole in service.  
In March 1998, C. G., M.D., suggested that the Veteran had injured his cervical spine in his fall from a telephone pole in service.  He did not diagnose a chronic cervical spine disability.  

The presence of lumbar radiculopathy was first confirmed during VA treatment in July 1999.  A CT of the lumbosacral spine revealed a bulging annulus fibrosis at L4-L5 and L5-S1 levels and degenerative changes throughout the facet joints.  In September 2000, the Veteran underwent an MRI of the lumbosacral spine after an EMG revealed low back pain at S1 with radiculopathy.  The MRI revealed mild, diffuse posterior bulging of the L4-L5 disc causing no significant compression on the dural sac and asymmetric posterior bulging of the L3-L4 disc.  

In January 2006, a private MRI of the cervical spine revealed 1) Left paracentral bony spur and central bulging disk at C3 C4 with cord impingement and encroachment of the left neural foramen; 2) Right lateral spondylosis at C4-C5 and hypertrophic changes in the right apophyseal joint with impingement of the exiting nerve root and right foraminal stenosis; 3) Central bulging disk at C5 C6 and hypertrophic changes in the right apophyseal joint with right foraminal stenosis and spinal canal stenosis; 4) Posterior spondylosis and right paracentral herniated nucleus pulposus at C6-C7 with cord impingement severe spinal canal stenosis and bilateral foraminal stenosis; and 5) Straightening of the normal cervical curvature likely secondary to muscle spasm.  

In May 2006, S. I. S., M.D. diagnosed C5-C6 radiculopathy and L5 radiculopathy.  

In May 2013, Dr. D. E. C. suggested that the Veteran's cervical and lumbar radiculopathy was due to an injury sustained in service by the Veteran.  

In March 2011, following a VA examination, the examiner opined that that the Veteran's lumbosacral radiculopathy and cervical radiculopathy with osteoarthritis had not beeb caused by or the result of or aggravated by the Veteran's service-connected left shoulder and left knee arthritis.  The VA examiner stated that lumbosacral radiculopathy and cervical radiculopathy and the Veterans service connected left shoulder and left knee arthritis condition were different disease entities with different pathophysiological processes.  He opined that osteoarthritis was more likely than not related to the natural process of aging and that the lumbar lumbosacral radiculopathy and cervical radiculopathy were more likely than not due to the Veteran's nonservice-connected cervical and lumbar herniated nucleus pulposus.  

A review of the foregoing evidence suggests that the Veteran began to experience pain radiating into his upper and lower extremities from the mid-1970's to the early 1980's.  Lumbar radiculopathy and cervical radiculopathy were not confirmed until the late-1990's and mid-2000's.  In either case, cervical and lumbar radiculopathy were first manifested many years after the Veteran's separation from service.  Such a lengthy period of time without evidence of continuing symptomatology after service is probative evidence against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Dr. O. O. and Dr. C. G. have suggested that due to the Veteran's injuries when he fell from a telephone pole in service, the Veteran has a cervical spine disorder.  Indeed, Dr. D. E. C. has opined, specifically, that the Veteran's cervical and lumbar radiculopathy were due to those injuries.  Not only are those opinions rebutted by the lack of continuing symptomatology for many years after service, they are based on a history related by the Veteran rather than a review of the Veteran's claims file.  As noted above, they are not considered competent medical evidence.  LeShore.  Moreover, the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the cervical or lumbar spines is proximately due to or has been aggravated by a disability for which service connection has been established.  
Service connection has been established for osteoarthritis of the left knee and left shoulder; however, no evidence has been submitted to support the Veteran's contention that the radiculopathy has increased in pathology due to either of those disorders.  In addition, following the March 2011 VA examination and review of the evidence, the examiner opined that the Veteran's cervical and lumbar radiculopathy were unrelated to his service-connected arthritis of the left shoulder and left knee.  The examiner noted that arthritis and radiculopathy were two different disease entities with different pathophysiological processes.  No competent evidence has been submitted to the contrary; and therefore, the Board finds the Veteran does not meet the criteria for secondary service connection.  

In sum, the preponderance of the evidence is against a finding that the Veteran's cervical or lumbar radiculopathy is related to service on a direct, presumptive, or secondary basis.  Accordingly, service connection is not warranted, and that portion of the appeal is also denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a cervical spine disorder is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.

Service connection for cervical radiculopathy, right upper extremity is denied.  

Service connection for cervical radiculopathy, left upper extremity is denied.  

Service connection for lumbar radiculopathy, right lower extremity is denied.  

Service connection for lumbar radiculopathy, left lower extremity is denied.  




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


